Citation Nr: 1312180	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO. 07-34 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from June 1964 to April 1974.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The Board remanded the appeal for further development in June 2011.


FINDINGS OF FACT

1. The record does not establish service in the Republic of Vietnam during the Vietnam Era. 

2. The Veteran is not presumed to have been exposed to herbicides during his military service.

3. The competent evidence does not demonstrate a causal linkage between diabetes mellitus, type II and military service, including on the basis of exposure to herbicides. 


CONCLUSION OF LAW

The criteria are not met to establish service connection for diabetes mellitus,          to include as due to herbicide exposure. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 38 CFR 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3/159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from August 2005 and June 2011,  the RO ((including through the Appeals Management Center (AMC) on remand)) notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further advised the Veteran of the responsibilities for providing supporting evidence, that VA and the Veteran had joint obligations to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The VCAA notice further explained how VA establishes disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in   Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also 38 U.S.C.A.   § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The August 2005 VCAA notice correspondence was issued prior to the December 2005 RO rating decision and was therefore timely. While VCAA notice of June 2011 followed the RO rating decision on appeal, the Veteran has had the opportunity to respond to the June 2011 VCAA correspondence before issuance of the April 2012 Supplemental SOC (SSOC) continuing the denial of his claim. Moreover, there is no indication of any further available information or evidence       to obtain to support the Veteran's claim. Thus, the Veteran has had the full opportunity to participate in the adjudication of this claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the duty to assist     the Veteran with his claim through obtaining service treatment records (STRs), service personnel records, and records of VA outpatient treatment. Although a VA medical examination has not been conducted, none is required. 

This claim primarily turns on whether the Veteran had in-service exposure to Agent Orange as the basis for presumptive service connection. The Veteran has not complied with VA's efforts under the law to develop this assertion, and there is otherwise no competent evidence otherwise that diabetes mellitus may be due to military service. McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). 

The RO/AMC properly implemented the Board's prior remand directives and afforded the Veteran another opportunity to present information essential to substantiate his claim. The Veteran has not responded. 

While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one- way street. Woods v. Gober, 14 Vet.App. 214 (2000); see also Hurd v. West, 13 Vet.App. 449 (2000) (the Veteran cannot passively wait for help from VA). The Courts have also observed that the duty to assist is not boundless in its scope. Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010). As here, the claimant has the responsibility to "adequately identify" those records and authorize VA to obtain them. Loving v. Nicholson, 19 Vet. App. 96, 102-03 (2005). VA is not required to develop the claim with the claimant performing only a passive role. Turk v. Peake, 21 Vet. App. 565, 568 (2008). Given that by not responding to VA's request for information the Veteran has foreclosed any further development, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 


The Merits of the Claim

The Veteran argues that he has diabetes mellitus which was caused by exposure to herbicides while he was stationed at Ubon Air Based in Thailand, or during a stopover in Vietnam while he was enroute to the United States in June 1967 for emergency leave. Although the Veteran is clearly diagnosed as having diabetes mellitus, the preponderance of the evidence is against a finding that he was exposed to herbicides during either event as he has alleged. The claim will therefore be denied. 
Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.             38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

The elements of a valid claim for direct service connection are as follows:          (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

The determination as to whether the requirements for service connection are met  is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection. In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a "chronic" disease is involved as defined under 38 C.F.R. § 3.309(a)). See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Federal Circuit further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of        38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. However, as also observed by the Federal Circuit, lay evidence must "demonstrate some competence." See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted). 

The law provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii). Service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).


Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents. Those diseases that are listed at 38 C.F.R. § 3.309(e) (including diabetes mellitus, type II) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii).      

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service. See e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

However, the evidence must be at least in approximate balance that a veteran was exposed to herbicides. As noted, the Veteran alleges that he had a temporary stopover in Vietnam at Tan Son Nhut Air Force Base (AFB) in June 1967 when returning to the continental U. S. for emergency leave. No additional details are provided concerning this temporary visitation to Vietnam, and by implication, presumed exposure to herbicides. The record lacks documentation of such a visit. In May 2008, the National Personnel Records Center reported that a search for personnel records supporting such a temporary stopover was impossible, because the records did not exist as they were not generated after June 1966. 

The Veteran's representative has further cited a period of foreign duty in Thailand, which is documented in the personnel file, as a source of herbicide exposure. However, there is insufficient evidence to demonstrate temporary visitation to Vietnam, or otherwise, service in Thailand under the requisite circumstances as to warrant application of the presumption of exposure to Agent Orange or other recognized hazardous herbicides. See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii). As noted, the Veteran has not cooperated with VA's efforts to assist him in substantiating his claimed herbicide exposure. 

The Board has reviewed the service medical history and personnel file at length and finds no mention of temporary visitation to Vietnam. Apart from a November 2007 statement, the Veteran has given very few details regarding his alleged stopover in Vietnam - e.g, precise dates, unit of assignment, length of visitation, or where he was traveling from at the time. There is no documented confirmation or compelling lay testimony account available of such instance of hazardous exposure. Some objective corroboration of Agent Orange exposure is required. See e.g., Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident). 

The Veteran received the Vietnam Service Medical (VSM) and Vietnam Campaign Medal (VCM) as reflected on a Report of Separation from the Armed Forces (DD-214) from during the Vietnam Era. However, these decorations are not per se  evidence of service within the territorial borders of Vietnam. The VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace thereover, as well as for those who served in Thailand, Laos or Cambodia while serving in direct support of operations in Vietnam. See Manual of Military Decorations and Awards, 6.5 (Department of Defense Manual 1348.33-M, September 1996). In addition, the VCM was awarded to all service personnel who served in South Vietnam or who served outside of the geographical limits of Vietnam and contributed direct support to the forces in Vietnam. Id. at 7-7, September 1996.

While the Veteran's service in Thailand is documented in the personnel file as having occurred between August 1965 and June 1966 (exact date of departure not specified), there is no indication of factual circumstances consistent with herbicide exposure. 

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in Thailand. VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) (Dec. 16, 2011). Where the claimant did not have service at a designated air base in Thailand with occupational duties around the base perimeter (in which case herbicide exposure may be conceded), the claimant is to be given opportunity to list the details of alleged herbicide exposure. That account is then to be forwarded to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides. Id. Here, however, there is no preliminary indication of an occupational duty clearly consistent with herbicide exposure, either from the Veteran's statement or what personnel records show. The Veteran also has not supplied any additional details concerning such exposure as would support a plausible attempt at verification with the JSRRC. Thus, there is no competent basis to support herbicide exposure through service in Thailand.

The Veteran has been given a full opportunity to provide information essential to development of this claim. The prior remand directed that the RO/AMC contact the Veteran and request that he submit detailed information as to the approximate dates, location, and nature of any and all instances of exposure to herbicides in service, and further inform the Veteran that it was his responsibility to provide such information to support any meaningful inquiry into his claim. 

The RO/AMC sent out this correspondence in June 2011, but the Veteran never replied. At this stage, there are no grounds upon which to further research this claim, and there is no prospect of receiving additional underlying information from the Veteran. All that is before the Board is the Veteran's nonspecific allegation of a temporary visit to Vietnam in June 1967, and his representative's assertion that service in Thailand may also have involved hazardous exposure. Absent the participation by the Veteran in development of his own claim, the Board cannot take any further measures to assist him in this regard

There is no other competent evidence substantiating any linkage between present diagnosed diabetes mellitus and an incident of service, because the condition was not diagnosed in service and there is no evidence showing then relevant onset. The first diagnosis of the condition is dated 2005, more than three decades post-service. The Veteran does not allege having had diabetes mellitus before 2005. On this record there is nothing to suggest a connection between current pathology and military service. See generally, Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (the prolonged absence of medical complaints since service is amongst those factors which may be considered in determining whether a causal nexus to service is established). Thus, there is no basis to inquire further into whether diabetes mellitus is a disability of service origin, including by VA examination. 

For these reasons, the claim for service connection for diabetes mellitus, including due to exposure to herbicides, is being denied. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski,     1 Vet. App. 49, 55 (1990).  

ORDER

Service connection for diabetes mellitus, type II, including as due to exposure to herbicides, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


